DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 26 – 59 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 26 – 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ha et al. (US 20030202500 A1) in view of Papasakellariou (US 20070097981 A1).
 	Regarding Claim 26, Ha et al. disclose a method (“method”, Abstract, ACK, NAK, paras. [0051], [0052]), comprising: receiving, at a User Equipment (UE), a dedicated message regarding a second differentiating factor (“,..a sequence identifier (AI_SN) that is toggled each time a new encoder packet is transmitted,…”, Abstract, “,…an ARQ identification sequence number (AI_SN) which is toggled at each transmission of a new packet, in order to indicate whether a transmission packet is an even-numbered packet or an odd-numbered packet,…”, paras. [0035] – [0036],  “,…generating the subpackets or sequence in which the subpackets are transmitted, is determined according to a type of H-ARQ applied thereto. Therefore, a plurality of subpackets corresponding to the same encoder packet can be either identical to, or different from one another,…”, Fig. 1, paras. [0039], [0042] – [0043];    “,…mobile station initializes an ARQ buffer and sets a reception number Rx_Num to 0 in order to receive a packet data service (Step 400). Thereafter, the mobile station decodes F-PDCCH from a base station (Step 402), and determines whether a CRC error is detected from control information acquired by decoding the F-PDCCH thereby determining whether the mobile station was successful in decoding (Step 404),…”, Fig. 10, paras. [0088] – [0089], Fig. 12, paras. [0102] – [0103]);
 	transmitting, by the UE, a first acknowledgement (ACK) or negative acknowledgement (NACK) feedback using a first differentiating factor, wherein the first differentiating factor is determined based on a physical downlink control channel (PDCCH) (“,….if decoding of F-PDCH is successfully performed ("Yes" path from decision step 420), the mobile station transmits ACK over R-ACKCH (Step 426). However, if the decoding performed in step 418 is failed ("No" path from decision step 420), the mobile station increases the reception number Rx_Num by 1 (Step 422), and transmits NAK over R-ACKCH (Step 428) while retaining the data stored in the ARQ buffer (Step 424),…”, Fig.10, paras. [0090] – [0091]; “,…the mobile station compares AI_SN and EP_SIZE acquired by decoding the F-PDCCH with previously received AI_SN and EP_SIZE (Step 630). ,…:, Fig. 12, paras. [0104] – [0105]); and transmitting, by the UE, a second ACK or NACK feedback using the second differentiating factor (“,…As a result, the base station transmits a retransmission subpacket [B',1] of the encoder packet B over F-PDCH, and at the same time, transmits its associated control information over F-PDCCH (Step 718). SP_ID included in the control information for the retransmission subpacket [B',1] is set to `1`. If the F-PDCCH transmitted in step 718 is received normally, the mobile station generates ACK or NAK according to the decoding result for F-PDCH and transmits the ACK or NAK over R-ACKCH (Step 720),….”, Fig. 13 A, Fig, 13 B, paras. [0111] – [0112]; Fig. 14A, Fig. 14B, paras. [0116] – [0117]), except explicitly transmitting, by the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift.  
 	Papasakellariou in a same and/or in a similar field of endeavor teach transmitting, by the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift ( “,..each UE may independently estimate its resource unit requirements, the location of the ACK/NAK transmission should be co-ordinated among simultaneously scheduled UEs in order to avoid collisions which may occur when multiple such UEs attempt to use the same resource unit for AC/NAK transmission,…”, “,..The UL resource unit can be a RB during one UL transmission instance or a cyclic shift of a CAZAC sequence,..”,,paras. [0026] – [0028], “,..Cat0 can be used by each DL scheduled UE to determine the UL resources for ACK/NAK transmission related to the DL data packet. Cat0 may also be used by each DL scheduled UE to determine the UL resources for transmission of CQI feedback for DL scheduling,..”, Fig. 9, Fig. 10, paras.  [0056] – [0057];   “,…the use of Cat0 by UEs to determine the position (and size) of UL resources required for ACK/NAK and possibly CQI transmission. Cat0 allows each DL scheduled UE during a given TTI to know of the MCS region of the control channel scheduling assignments transmission to every DL scheduled UE during the same TTI,…”, “,…the UL resource granularity is one RB, or one cyclic shift of a CAZAC sequence transmitted in one or more RBs, and lower numbered MCS indicate lower SINR,…”,  paras. [0064] – [0065] ). At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ha et al. to include the features of transmitting, by the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift as taught by Papasakellariou One of ordinary skill in the art would be motivated to do so for providing methods for user equipments (UEs) to independently determine the signaling locations of uplink (UL) control information related to downlink (DL) data packet transmissions from a serving Node B (as suggested by Papasakellariou, see para. [0030]).

	Regarding Claim 27, /34, /41, /47,/54, the combined system of Ha et al. and Papasakellariou discloses further comprising: transmitting a third ACK or NACK feedback using a third differentiating factor, wherein the third differentiating factor is a progression of the second differentiating factor, /the transmitter further configured to transmit a third ACK or NACK feedback using a third differentiating factor, wherein the third differentiating factor is a progression of the second differentiating factor, / the / the operations further comprising: transmitting a third ACK or NACK feedback using a third differentiating factor, wherein the third differentiating factor is a progression of the second differentiating factor, / further comprising: receiving a third ACK or NACK feedback based on a third differentiating factor, wherein the third differentiating factor is a progression of the second differentiating factor, /the receiver further configured to receive a third ACK or NACK feedback based on a third differentiating factor, wherein the third differentiating factor is a progression of the second differentiating factor (Ha et al.  :  “,…As a result, the base station transmits a third subpacket (or second retransmission subpacket) [A",0] of the encoder packet A and its associated control information over F-PDCH and F-PDCCH (Step 748). SP_ID included in the control information for the third transmission subpacket [A",0] is set to `2`. If at least the F-PDCCH transmitted in step 748 is received normally, the mobile station generates an ACK or NAK message according to the decoding result for F-PDCH, and transmits the ACK or NAK over R-ACKCH (Step 720).,….”, Fig. 13D, para.[0114]; Fig. 14 D, Fig. 14E, paras. [0120] – [0121]). 
 	Regarding Claim 28, /35, /42, /48, /55, the combined system of Ha et al. and Papasakellariou discloses wherein the first ACK or NACK feedback and the second ACK or NACK feedback are transmitted using different cyclic shifts, /wherein the first ACK or NACK feedback and the second ACK or NACK feedback are transmitted using (Ha et al.   :   “,…As a result, the base station transmits a third subpacket (or second retransmission subpacket) [A",0] of the encoder packet A and its associated control information over F-PDCH and F-PDCCH (Step 748). SP_ID included in the control information for the third transmission subpacket [A",0] is set to `2`. If at least the F-PDCCH transmitted in step 748 is received normally, the mobile station generates an ACK or NAK message according to the decoding result for F-PDCH, and transmits the ACK or NAK over R-ACKCH (Step 720).,….”, Fig. 13D, para.[0114]; Fig. 14 D, Fig. 14E, paras. [0120] – [0121];      Papasakellariou  :  “,..Cat0 can be used by each DL scheduled UE to determine the UL resources for ACK/NAK transmission related to the DL data packet. Cat0 may also be used by each DL scheduled UE to determine the UL resources for transmission of CQI feedback for DL scheduling,..”, Fig. 9, Fig. 10, paras.  [0056] – [0057];   “,…the use of Cat0 by UEs to determine the position (and size) of UL resources required for ACK/NAK and possibly CQI transmission. Cat0 allows each DL scheduled UE during a given TTI to know of the MCS region of the control channel scheduling assignments transmission to every DL scheduled UE during the same TTI,…”, “,…the UL resource granularity is one RB, or one cyclic shift of a CAZAC sequence transmitted in one or more RBs, and lower numbered MCS indicate lower SINR,…”,  paras. [0064] – [0066] ). 

	Regarding Claim 29, /36, /43, /49, /56, the combined system of Ha et al. and Papasakellariou discloses wherein the first ACK or NACK feedback and the second ACK or NACK feedback are transmitted using different frequency blocks, /wherein the first ACK or NACK feedback and the second ACK or NACK feedback are transmitted using different frequency blocks, /wherein the first ACK or NACK feedback and the second ACK or NACK feedback are transmitted using different frequency blocks, / wherein the first ACK or NACK feedback and the second ACK or NACK feedback are transmitted using different frequency blocks, / wherein the first ACK or NACK feedback and the second ACK or NACK feedback are transmitted using different frequency blocks (Ha et al.  :  “,…As a result, the base station transmits a third subpacket (or second retransmission subpacket) [A",0] of the encoder packet A and its associated control information over F-PDCH and F-PDCCH (Step 748). SP_ID included in the control information for the third transmission subpacket [A",0] is set to `2`. If at least the F-PDCCH transmitted in step 748 is received normally, the mobile station generates an ACK or NAK message according to the decoding result for F-PDCH, and transmits the ACK or NAK over R-ACKCH (Step 720).,….”, Fig. 13D, para.[0114]; Fig. 14 D, Fig. 14E, paras. [0120] – [0121];     Papasakellariou   :     “,..Cat0 can be used by each DL scheduled UE to determine the UL resources for ACK/NAK transmission related to the DL data packet. Cat0 may also be used by each DL scheduled UE to determine the UL resources for transmission of CQI feedback for DL scheduling,..”, Fig. 9, Fig. 10, paras.  [0056] – [0057];   “,…      the use of Cat0 by UEs to determine the position (and size) of UL resources required for ACK/NAK and possibly CQI transmission. Cat0 allows each DL scheduled UE during a given TTI to know of the MCS region of the control channel scheduling assignments transmission to every DL scheduled UE during the same TTI,…”, “,…the UL resource granularity is one RB, or one cyclic shift of a CAZAC sequence transmitted in one or more RBs, and lower numbered MCS indicate lower SINR,…”,  paras. [0064] – [0066] ). 

	Regarding Claim 30, /37, /44, /50, /57, the combined system of Ha et al. and Papasakellariou discloses wherein the first ACK or NACK feedback is transmitted on a resource that is determined based on a location of the PDCCH, /wherein the first ACK or NACK feedback is transmitted on a resource that is determined based on a location of the PDCCH, /wherein the first ACK or NACK feedback is transmitted on a resource that is determined based on a location of the PDCCH, /wherein the first ACK or NACK feedback is received on a resource that is determined based on a location of the PDCCH, /wherein the first ACK or NACK feedback is received on a resource that is determined based on a location of the PDCCH (Ha et al.  : “,…If the F-PDCCH is received normally and an error is detected from data acquired by decoding the F-PDCH using the control information, the mobile station generates a NAK message and transmits it over R-ACKCH (Step 742).,…”, Fig. 13 D, para. [0113]; Fig. 14 D, Fig. 14 E, paras. [0120] – [0121]). 

	Regarding Claim 31, /38, /45, /51, /58, the combined system of Ha et al. and Papasakellariou discloses wherein the first ACK or NACK feedback is transmitted on a resource that is determined based on an index associated with the PDCCH, /wherein the first ACK or NACK feedback is transmitted on a resource that is determined based on an index associated with the PDCCH, / wherein the first ACK or NACK feedback is transmitted on a resource that is determined based on an index associated with the PDCCH, /wherein the first ACK or NACK feedback is received on a resource that is determined based on an index associated with the PDCCH, /wherein the first ACK or NACK feedback is received on a resource that is determined based on an index associated with the PDCCH (Ha et al.   :   “,…a mobile station initializes an ARQ buffer and sets a reception number Rx_Num to 0 in order to receive a packet data service (Step 200). Thereafter, the mobile station decodes F-PDCCH from a base station (Step 202), and determines whether a CRC error is detected from control information acquired by decoding the F-PDCCH,…”, Fig. 8, paras. [0076] – [0079]).

 	Regarding Claim 32, /39, /52, /59, the combined system of Ha et al. and Papasakellariou discloses wherein the first ACK or NACK feedback is a response to a single transmission of a Medium Access Control (MAC) Protocol Data Unit (PDU) (Ha et al. :  “,…..delivers the decoded data to a MAC layer 30, the upper layer, along with its CRC check result in the form of MuxPDU (Multiplexed Protocol Data Unit),…”, Fig. 3, paras. [0055] – [0056]; Fig. 4, paras.[0059] – [0060]).

	Regarding Claim 33, Ha et al. disclose a user equipment (“the F-PDCH receiver refers to a mobile station.”, Fig. 2, paras. [0048] – [0050]) comprising: a receiver (The demodulator 20 demodulates the received data by a demodulation scheme corresponding to the modulation scheme used in the modulator 14 of the transmitter, Fig. 2, paras. [0048] – [0050]) configured to receive a dedicated message regarding a second differentiating factor (“,…generating the subpackets or sequence in which the subpackets are transmitted, is determined according to a type of H-ARQ applied thereto. Therefore, a plurality of subpackets corresponding to the same encoder packet can be either identical to, or different from one another,…”, Fig. 1, paras. [0039], [0042] – [0043];    “,…mobile station initializes an ARQ buffer and sets a reception number Rx_Num to 0 in order to receive a packet data service (Step 400). Thereafter, the mobile station decodes F-PDCCH from a base station (Step 402), and determines whether a CRC error is detected from control information acquired by decoding the F-PDCCH thereby determining whether the mobile station was successful in decoding (Step 404),…”, Fig. 10, paras. [0088] – [0089], Fig. 12, paras. [0102] – [0103]); and a transmitter configured to transmit a first acknowledgement (ACK) or negative acknowledgement (NACK) feedback using a first differentiating factor, wherein the first differentiating factor is determined based on a physical downlink control channel (PDCCH)  ) (“,….if decoding of F-PDCH is successfully performed ("Yes" path from decision step 420), the mobile station transmits ACK over R-ACKCH (Step 426). However, if the decoding performed in step 418 is failed ("No" path from decision step 420), the mobile station increases the reception number Rx_Num by 1 (Step 422), and transmits NAK over R-ACKCH (Step 428) while retaining the data stored in the ARQ buffer (Step 424),…”, Fig.10, paras. [0090] – [0091]; “,…the mobile station compares AI_SN and EP_SIZE acquired by decoding the F-PDCCH with previously received AI_SN and EP_SIZE (Step 630). ,…:, Fig. 12, paras. [0104] – [0105]); and transmit a second ACK or NACK feedback using the second differentiating factor (“,…As a result, the base station transmits a retransmission subpacket [B',1] of the encoder packet B over F-PDCH, and at the same time, transmits its associated control information over F-PDCCH (Step 718). SP_ID included in the control information for the retransmission subpacket [B',1] is set to `1`. If the F-PDCCH transmitted in step 718 is received normally, the mobile station generates ACK or NAK according to the decoding result for F-PDCH and transmits the ACK or NAK over R-ACKCH (Step 720),….”, Fig. 13 A, Fig, 13 B, paras. [0111] – [0112]; Fig. 14A, Fig. 14B, paras. [0116] – [0117]), except explicitly transmit, by the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift.  
 	Papasakellariou in a same and/or in a similar field of endeavor teach transmit, by the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift ( “,..each UE may independently estimate its resource unit requirements, the location of the ACK/NAK transmission should be co-ordinated among simultaneously scheduled UEs in order to avoid collisions which may occur when multiple such UEs attempt to use the same resource unit for AC/NAK transmission,…”, “,..The UL resource unit can be a RB during one UL transmission instance or a cyclic shift of a CAZAC sequence,..”,,paras. [0026] – [0028], “,..Cat0 can be used by each DL scheduled UE to determine the UL resources for ACK/NAK transmission related to the DL data packet. Cat0 may also be used by each DL scheduled UE to determine the UL resources for transmission of CQI feedback for DL scheduling,..”, Fig. 9, Fig. 10, paras.  [0056] – [0057];   “,… the use of Cat0 by UEs to determine the position (and size) of UL resources required for ACK/NAK and possibly CQI transmission. Cat0 allows each DL scheduled UE during a given TTI to know of the MCS region of the control channel scheduling assignments transmission to every DL scheduled UE during the same TTI,…”, “,…the UL resource granularity is one RB, or one cyclic shift of a CAZAC sequence transmitted in one or more RBs, and lower numbered MCS indicate lower SINR,…”,  paras. [0064] – [0065] ). At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ha et al. to include the features of transmit, by the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift as taught by Papasakellariou One of ordinary skill in the art would be motivated to do so for providing methods for user equipments (UEs) to independently determine the signaling locations of uplink (UL) control information related to downlink (DL) data packet transmissions from a serving Node B (as suggested by Papasakellariou, see para. [0030]).

  	Regarding Claim 40, Ha et al. disclose a non-transitory computer-readable medium storing instructions which, when executed, cause a computing device to (“channel encode”, Fig. 1, paras. [0039] – [0040]; “demodulation scheme”, ARQ buffer, Fig. 2, paras. [0049] – [0050]) comprising: receiving, at a user equipment (UE), a dedicated message regarding a second differentiating factor (“,..a sequence identifier (AI_SN) that is toggled each time a new encoder packet is transmitted,…”, Abstract, “,…an ARQ identification sequence number (AI_SN) which is toggled at each transmission of a new packet, in order to indicate whether a transmission packet is an even-numbered packet or an odd-numbered packet,…”, paras. [0035] – [0036],  “,…generating the subpackets or sequence in which the subpackets are transmitted, is determined according to a type of H-ARQ applied thereto. Therefore, a plurality of subpackets corresponding to the same encoder packet can be either identical to, or different from one another,…”, Fig. 1, paras. [0039], [0042] – [0043];    “,…mobile station initializes an ARQ buffer and sets a reception number Rx_Num to 0 in order to receive a packet data service (Step 400). Thereafter, the mobile station decodes F-PDCCH from a base station (Step 402), and determines whether a CRC error is detected from control information acquired by decoding the F-PDCCH thereby determining whether the mobile station was successful in decoding (Step 404),…”, Fig. 10, paras. [0088] – [0089], Fig. 12, paras. [0102] – [0103]); transmitting, by the UE, a first acknowledgement (ACK) or negative acknowledgement (NACK) feedback using a first differentiating factor, wherein the first differentiating factor is determined based on a physical downlink control channel (PDCCH) (“,….if decoding of F-PDCH is successfully performed ("Yes" path from decision step 420), the mobile station transmits ACK over R-ACKCH (Step 426). However, if the decoding performed in step 418 is failed ("No" path from decision step 420), the mobile station increases the reception number Rx_Num by 1 (Step 422), and transmits NAK over R-ACKCH (Step 428) while retaining the data stored in the ARQ buffer (Step 424),…”, Fig.10, paras. [0090] – [0091]; “,…the mobile station compares AI_SN and EP_SIZE acquired by decoding the F-PDCCH with previously received AI_SN and EP_SIZE (Step 630). ,…:, Fig. 12, paras. [0104] – [0105]);  ; and transmitting, by the UE, a second ACK or NACK feedback using the second differentiating factor (“,…As a result, the base station transmits a retransmission subpacket [B',1] of the encoder packet B over F-PDCH, and at the same time, transmits its associated control information over F-PDCCH (Step 718). SP_ID included in the control information for the retransmission subpacket [B',1] is set to `1`. If the F-PDCCH transmitted in step 718 is received normally, the mobile station generates ACK or NAK according to the decoding result for F-PDCH and transmits the ACK or NAK over R-ACKCH (Step 720),….”, Fig. 13 A, Fig, 13 B, paras. [0111] – [0112]; Fig. 14A, Fig. 14B, paras. [0116] – [0117]), except explicitly transmitting, by the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift.  
 	Papasakellariou in a same and/or in a similar field of endeavor teach transmitting, by the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift ( “,..each UE may independently estimate its resource unit requirements, the location of the ACK/NAK transmission should be co-ordinated among simultaneously scheduled UEs in order to avoid collisions which may occur when multiple such UEs attempt to use the same resource unit for AC/NAK transmission,…”, “,..The UL resource unit can be a RB during one UL transmission instance or a cyclic shift of a CAZAC sequence,..”,,paras. [0026] – [0028], “,..Cat0 can be used by each DL scheduled UE to determine the UL resources for ACK/NAK transmission related to the DL data packet. Cat0 may also be used by each DL scheduled UE to determine the UL resources for transmission of CQI feedback for DL scheduling,..”, Fig. 9, Fig. 10, paras.  [0056] – [0057];   “,… the use of Cat0 by UEs to determine the position (and size) of UL resources required for ACK/NAK and possibly CQI transmission. Cat0 allows each DL scheduled UE during a given TTI to know of the MCS region of the control channel scheduling assignments transmission to every DL scheduled UE during the same TTI,…”, “,…the UL resource granularity is one RB, or one cyclic shift of a CAZAC sequence transmitted in one or more RBs, and lower numbered MCS indicate lower SINR,…”,  paras. [0064] – [0065] ). At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ha et al. to include the features of transmitting, by the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift as taught by Papasakellariou One of ordinary skill in the art would be motivated to do so for providing methods for user equipments (UEs) to independently determine the signaling locations of uplink (UL) control information related to downlink (DL) data packet transmissions from a serving Node B (as suggested by Papasakellariou, see para. [0030]).

 	Regarding Claim 46, Ha et al. disclose a method (“method and apparatus”, Abstract, user equipment, downlink, ACK, ACK/NAK, paras. [0006], [0007]), comprising: transmitting, from an enhanced node B (eNB) to a user equipment (UE), a dedicated message regarding a second differentiating factor (“,…generating the subpackets or sequence in which the subpackets are transmitted, is determined according to a type of H-ARQ applied thereto. Therefore, a plurality of subpackets corresponding to the same encoder packet can be either identical to, or different from one another,…”, Fig. 1, paras. [0039], [0042] – [0043];    “,…mobile station initializes an ARQ buffer and sets a reception number Rx_Num to 0 in order to receive a packet data service (Step 400). Thereafter, the mobile station decodes F-PDCCH from a base station (Step 402), and determines whether a CRC error is detected from control information acquired by decoding the F-PDCCH thereby determining whether the mobile station was successful in decoding (Step 404),…”, Fig. 10, paras. [0088] – [0089], Fig. 12, paras. [0102] – [0103]); receiving, from the UE, a first acknowledgement (ACK) or negative acknowledgement (NACK) feedback based on a first differentiating factor, wherein the first differentiating factor is based on a physical downlink control channel (PDCCH) (“,….if decoding of F-PDCH is successfully performed ("Yes" path from decision step 420), the mobile station transmits ACK over R-ACKCH (Step 426). However, if the decoding performed in step 418 is failed ("No" path from decision step 420), the mobile station increases the reception number Rx_Num by 1 (Step 422), and transmits NAK over R-ACKCH (Step 428) while retaining the data stored in the ARQ buffer (Step 424),…”, Fig.10, paras. [0090] – [0091]; “,…the mobile station compares AI_SN and EP_SIZE acquired by decoding the F-PDCCH with previously received AI_SN and EP_SIZE (Step 630). ,…:, Fig. 12, paras. [0104] – [0105]);  and receiving, from the UE, a second ACK or NACK feedback based on the second differentiating factor, (“,…As a result, the base station transmits a retransmission subpacket [B',1] of the encoder packet B over F-PDCH, and at the same time, transmits its associated control information over F-PDCCH (Step 718). SP_ID included in the control information for the retransmission subpacket [B',1] is set to `1`. If the F-PDCCH transmitted in step 718 is received normally, the mobile station generates ACK or NAK according to the decoding result for F-PDCH and transmits the ACK or NAK over R-ACKCH (Step 720),….”, Fig. 13 A, Fig, 13 B, paras. [0111] – [0112]; Fig. 14A, Fig. 14B, paras. [0116] – [0117]), except explicitly receiving, from the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift.  
 	Papasakellariou in a same and/or in a similar field of endeavor teach receiving, from the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift ( “,..each UE may independently estimate its resource unit requirements, the location of the ACK/NAK transmission should be co-ordinated among simultaneously scheduled UEs in order to avoid collisions which may occur when multiple such UEs attempt to use the same resource unit for AC/NAK transmission,…”, “,..The UL resource unit can be a RB during one UL transmission instance or a cyclic shift of a CAZAC sequence,..”,,paras. [0026] – [0028], “,..Cat0 can be used by each DL scheduled UE to determine the UL resources for ACK/NAK transmission related to the DL data packet. Cat0 may also be used by each DL scheduled UE to determine the UL resources for transmission of CQI feedback for DL scheduling,..”, Fig. 9, Fig. 10, paras.  [0056] – [0057];   “,… the use of Cat0 by UEs to determine the position (and size) of UL resources required for ACK/NAK and possibly CQI transmission. Cat0 allows each DL scheduled UE during a given TTI to know of the MCS region of the control channel scheduling assignments transmission to every DL scheduled UE during the same TTI,…”, “,…the UL resource granularity is one RB, or one cyclic shift of a CAZAC sequence transmitted in one or more RBs, and lower numbered MCS indicate lower SINR,…”,  paras. [0064] – [0065] ). At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ha et al. to include the features of receiving, from the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift as taught by Papasakellariou One of ordinary skill in the art would be motivated to do so for providing methods for user equipments (UEs) to independently determine the signaling locations of uplink (UL) control information related to downlink (DL) data packet transmissions from a serving Node B (as suggested by Papasakellariou, see para. [0030]).

	Regarding Claim 53, Ha et al. disclose an enhanced node B (eNB) ( “the F-PDCH transmitter refers to a base station”, Fig. 1, paras. [0039] – [0045]) comprising:   	a transmitter (the transmitter transmits different subpackets at each retransmission, Fig. 1) configured to transmit a dedicated message regarding a second differentiating factor to a user equipment (UE) ((“,..a sequence identifier (AI_SN) that is toggled each time a new encoder packet is transmitted,…”, Abstract, “,…an ARQ identification sequence number (AI_SN) which is toggled at each transmission of a new packet, in order to indicate whether a transmission packet is an even-numbered packet or an odd-numbered packet,…”, paras. [0035] – [0036], “,…generating the subpackets or sequence in which the subpackets are transmitted, is determined according to a type of H-ARQ applied thereto. Therefore, a plurality of subpackets corresponding to the same encoder packet can be either identical to, or different from one another,…”, Fig. 1, paras. [0039], [0042] – [0043];    “,…mobile station initializes an ARQ buffer and sets a reception number Rx_Num to 0 in order to receive a packet data service (Step 400). Thereafter, the mobile station decodes F-PDCCH from a base station (Step 402), and determines whether a CRC error is detected from control information acquired by decoding the F-PDCCH thereby determining whether the mobile station was successful in decoding (Step 404),…”, Fig. 10, paras. [0088] – [0089], Fig. 12, paras. [0102] – [0103]); and a receiver configured to receive, from the UE, a first acknowledgement (ACK) or negative acknowledgement (NACK) feedback based on a first differentiating factor, wherein the first differentiating factor is based on a physical downlink control channel (PDCCH) (“,….if decoding of F-PDCH is successfully performed ("Yes" path from decision step 420), the mobile station transmits ACK over R-ACKCH (Step 426). However, if the decoding performed in step 418 is failed ("No" path from decision step 420), the mobile station increases the reception number Rx_Num by 1 (Step 422), and transmits NAK over R-ACKCH (Step 428) while retaining the data stored in the ARQ buffer (Step 424),…”, Fig.10, paras. [0090] – [0091]; “,…the mobile station compares AI_SN and EP_SIZE acquired by decoding the F-PDCCH with previously received AI_SN and EP_SIZE (Step 630). ,…:, Fig. 12, paras. [0104] – [0105]); and receive, from the UE, a second ACK or NACK feedback based on the second differentiating factor (“,…As a result, the base station transmits a retransmission subpacket [B',1] of the encoder packet B over F-PDCH, and at the same time, transmits its associated control information over F-PDCCH (Step 718). SP_ID included in the control information for the retransmission subpacket [B',1] is set to `1`. If the F-PDCCH transmitted in step 718 is received normally, the mobile station generates ACK or NAK according to the decoding result for F-PDCH and transmits the ACK or NAK over R-ACKCH (Step 720),….”, Fig. 13 A, Fig, 13 B, paras. [0111] – [0112]; Fig. 14A, Fig. 14B, paras. [0116] – [0117],   except explicitly receive, from the UE,, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift.  
 	Papasakellariou in a same and/or in a similar field of endeavor teach receive, from the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift ( “,..each UE may independently estimate its resource unit requirements, the location of the ACK/NAK transmission should be co-ordinated among simultaneously scheduled UEs in order to avoid collisions which may occur when multiple such UEs attempt to use the same resource unit for AC/NAK transmission,…”, “,..The UL resource unit can be a RB during one UL transmission instance or a cyclic shift of a CAZAC sequence,..”,,paras. [0026] – [0028], “,..Cat0 can be used by each DL scheduled UE to determine the UL resources for ACK/NAK transmission related to the DL data packet. Cat0 may also be used by each DL scheduled UE to determine the UL resources for transmission of CQI feedback for DL scheduling,..”, Fig. 9, Fig. 10, paras.  [0056] – [0057];   “,…  the use of Cat0 by UEs to determine the position (and size) of UL resources required for ACK/NAK and possibly CQI transmission. Cat0 allows each DL scheduled UE during a given TTI to know of the MCS region of the control channel scheduling assignments transmission to every DL scheduled UE during the same TTI,…”, “,…the UL resource granularity is one RB, or one cyclic shift of a CAZAC sequence transmitted in one or more RBs, and lower numbered MCS indicate lower SINR,…”,  paras. [0064] – [0065] ). At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of Ha et al. to include the features of receive, from the UE, a second ACK or NACK feedback using the second differentiating factor, wherein the second differentiating factor is a cyclic shift as taught by Papasakellariou One of ordinary skill in the art would be motivated to do so for providing methods for user equipments (UEs) to independently determine the signaling locations of uplink (UL) control information related to downlink (DL) data packet transmissions from a serving Node B (as suggested by Papasakellariou, see para. [0030]).



Response to Arguments
Applicant’s arguments filed 01/26/2021 with respect to claims 26 – 59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <3Q21::04_17_21>
/JAE Y LEE/Primary Examiner, Art Unit 2466